                 Case 3:18-cv-07460-JD Document 85 Filed 04/01/19 Page 1 of 5




 1          BEUS GILBERT PLLC
                   ATTORNEYS AT LAW
 2        701 NORTH 44TH STREET
       PHOENIX, ARIZONA 85008-6504
 3
         TELEPHONE (480) 429-3000
 4
     Leo R. Beus (pro hac vice application forthcoming)
 5   K. Reed Willis (pro hac vice application forthcoming)
 6   lbeus@beusgilbert.com
     rwillis@beusgilbert.com
 7
 8   Attorneys for Plaintiff Nikola Corporation
 9   [Additional Counsel on Signature Page]
10
                                                     UNITED STATES DISTRICT COURT
11
12                                              NORTHERN DISTRICT OF CALIFORNIA

13                                                            SAN FRANCISCO DIVISION
14
        Nikola Corporation, a Delaware                                                          Case No.: 3:18-CV-07460-JD
15      corporation,
                                                                                                JOINT STIPULATION AND
16                                              Plaintiff,                                      [PROPOSED] ORDER TO CONTINUE
17                                                                                              INITIAL CASE MANAGEMENT
                                   vs.                                                          CONFERENCE
18
        Tesla, Inc., a Delaware corporation,
19
                                                Defendant.                                      HON. JAMES DONATO
20
21
                  Pursuant to Civil Local Rules 6-2 and 7-12, and this Court’s Standing Order For Civil
22
23   Cases Before Judge James Donato, Nikola Corporation (“Nikola”) and Tesla, Incorporated

24   (“Tesla”), by and through their respective attorneys, hereby submit the following Joint
25
     Stipulation, as follows:
26
27                WHEREAS, on December 27, 2018, a clerk’s notice of impending reassignment to a

28   U.S. District Court Judge vacated the previously set Initial Case Management Conference.
      3:18-CV-07460-JD                                                                                JOINT STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO CONTINUE INITIAL CASE
                                                                                                              MANAGEMENT CONFERENCE
     C:\Users\acasalet\Local Data\Outlook\Temp\STIP to Continue(394156.1) (AM2)_106897511_2_0 (002).DOCX
                 Case 3:18-cv-07460-JD Document 85 Filed 04/01/19 Page 2 of 5



 1                WHEREAS, on December 28, 2018, this case was assigned to the Honorable Judge
 2   James Donato for all further proceedings.
 3
                  WHEREAS, on January 3, 2019, the Court issued a Case Management Scheduling
 4
 5   Order setting the Initial Case Management Conference for March 21, 2019 at 10:00 AM in
 6   San Francisco, Courtroom 11, 19th Floor and ordering the Case Management Statement due
 7
     by March 14, 2019.
 8
 9                WHEREAS, lead counsel for Tesla had a conflict with March 21, 2019 Initial Case

10   Management Conference date. The parties filed a joint stipulation to move the Initial Case
11
     Management Conference from March 21, 2019 at 10:00 AM to March 28, 2019 at 10:00 AM.
12
     (Doc. 79).
13
14                WHEREAS, the Court issued an order re-setting the Initial Case Management
15   Conference for April 11, 2019 at 10:00 AM in San Francisco, Courtroom 11, 19th Floor.
16
                  WHEREAS, counsel for Nikola has a conflict with the April 11, 2019 Initial Case
17
18   Management Conference date, as set forth in the accompanying declaration.
19                WHEREAS, counsel for Nikola contacted counsel for Tesla on January 18, 2019 to
20
     seek agreement to potentially continue the Initial Case Management Conference. The parties
21
22   telephonically met and conferred on January 18, and on January 23, counsel for Tesla provided

23   potential dates in addition to April 11 when lead counsel for Tesla was available. Counsel for
24
     Nikola did not file any stipulation and next contacted counsel for Tesla on March 25, 2019,
25
     providing a draft stipulation to continue the Initial Case Management Conference. On March
26
27
28
      3:18-CV-07460-JD                                                                                JOINT STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO CONTINUE INITIAL CASE
                                                                                                              MANAGEMENT CONFERENCE
                                                                                            2
     C:\Users\acasalet\Local Data\Outlook\Temp\STIP to Continue(394156.1) (AM2)_106897511_2_0 (002).DOCX
                 Case 3:18-cv-07460-JD Document 85 Filed 04/01/19 Page 3 of 5



 1   26, 2019, the parties agreed to continue the Initial Case Management to June 13, 2019 at 10:00
 2   AM in San Francisco, Courtroom 11, 19th Floor.
 3
                  WHEREAS, counsel for Nikola did not file any stipulation and contacted counsel for
 4
 5   Tesla on April 1, 2019, asking counsel for Tesla to file this stipulation on behalf of Nikola.
 6   Tesla has agreed to continuing the Initial Case Management Conference because counsel for
 7
     Nikola has represented that its lead counsel is unavailable, but Tesla does not need to continue
 8
 9   the Initial Case Management Conference.

10                NOW THEREFORE IT IS HEREBY STIPULATED AND THE PARTIES JOINTLY
11
     REQUEST that the Court reset the Initial Case Management Conference for June 13, 2019 at
12
     10:00 AM, and the due date for the Case Management Statement for June 6, 2019.
13
14
15   DATED: April 1, 2019                                                           Respectfully submitted,
16
                                                                                    By       /s/ K. Reed Willis
17                                                                                        K. Reed Willis
18
                                                                                    BEUS GILBERT PLLC
19                                                                                     Leo R. Beus (Admitted Pro Hac Vice)
20                                                                                     lbeus@beusgilbert.com
                                                                                       K. Reed Willis (Admitted Pro Hac Vice)
21                                                                                     rwillis@beusgilbert.com
22                                                                                     701 North 44th Street
                                                                                       Phoenix, AZ 85008-6504
23                                                                                     T: 480-429-3000 | F: 480-429-3001
24
                                                                                            Attorneys for Plaintiff
25
26
27
28
      3:18-CV-07460-JD                                                                                JOINT STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO CONTINUE INITIAL CASE
                                                                                                              MANAGEMENT CONFERENCE
                                                                                            3
     C:\Users\acasalet\Local Data\Outlook\Temp\STIP to Continue(394156.1) (AM2)_106897511_2_0 (002).DOCX
                 Case 3:18-cv-07460-JD Document 85 Filed 04/01/19 Page 4 of 5



 1                                                                                  By       /s/ Amit Makker
                                                                                            Amit Makker
 2
 3                                                                                  LATHAM & WATKINS LLP
                                                                                       Perry J. Viscounty (Bar No. 132143)
 4                                                                                     perry.viscounty@lw.com
 5                                                                                     Amit Makker (Bar No. 280747)
                                                                                       amit.makker@lw.com
 6                                                                                     505 Montgomery Street, Suite 2000
 7                                                                                     San Francisco, CA 94111-6538
                                                                                       T: +1.415.391.0600 / F: +1.415.395.8095
 8
 9                                                                                          Matthew J. Moore (pro hac vice)
                                                                                            matthew.moore@lw.com
10                                                                                          555 11th St, NW, Ste. 1000
11                                                                                          Washington, DC 20004
                                                                                            T: +1.202.637.2200 / F: +1.202.637.2201
12
                                                                                            Clement M. Naples (pro hac vice)
13
                                                                                            clement.naples@lw.com
14                                                                                          885 Third Avenue
                                                                                            New York, NY 10022-4834
15                                                                                          T: +1.212.906.1200 / F: +1.212.751.4864
16                                                                                          Attorneys for Defendant Tesla, Incorporated
17
18                                                                          ATTESTATION

19                I, Amit Makker, am the ECF user whose user ID and password authorized the filing of
20   this Document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
21
     concurred in this filing.
22
23   Dated: April 1, 2019                                                                        /s/ Amit Makker
                                                                                                 Amit Makker
24
25
26
27
28
      3:18-CV-07460-JD                                                                                JOINT STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO CONTINUE INITIAL CASE
                                                                                                              MANAGEMENT CONFERENCE
                                                                                            4
     C:\Users\acasalet\Local Data\Outlook\Temp\STIP to Continue(394156.1) (AM2)_106897511_2_0 (002).DOCX
                 Case 3:18-cv-07460-JD Document 85 Filed 04/01/19 Page 5 of 5



 1                                                                    [PROPOSED] ORDER
 2                PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
 3
     DATED:
 4                                                                                               HONORABLE JAMES DONATO
 5                                                                                               United Stated District Court Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      3:18-CV-07460-JD                                                                                JOINT STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO CONTINUE INITIAL CASE
                                                                                                              MANAGEMENT CONFERENCE
                                                                                            5
     C:\Users\acasalet\Local Data\Outlook\Temp\STIP to Continue(394156.1) (AM2)_106897511_2_0 (002).DOCX
